             Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 1 of 21 PageID #:290

Gehbauer, Ryan J.

From:                                Gehbauer, Ryan J.
Sent:                                Thursday, December 13, 2018 5:00 PM
To:                                  'Rufus Brooks'
Cc:                                  Lorenc, Susan M.
Subject:                             RE: Deposition dates



Mr. Brooks,

This email is to memorialize our phone call today at 2 PM. If I have misstated anything, please let me know.

You stated that you would like to take depositions as follows:

January 10, 2019 in Chicago:

      1.   Wanda Rodriguez at 11:00 a.m.
      2.   Steve Rosenblum following Ms. Rodriguez
      3.   Nichole Thomas following Mr. Rosenblum

You plan to serve Mr. Rosenblum and Ms. Thomas with a subpoena. We have not agreed to produce either for a
deposition.

January 11, 2019 in Chicago:

      1.   Jeff Hamm at 9:00 a.m.
      2.   Kevin Pope at 2:00 p.m.

You plan to send notices of deposition forJeff Hamm, Kevin Pope, and Wanda Rodriguez.

I reiterated our position that Mr. Hamm will not be available on that date in Chicago. As previously mentioned, Mr.
Hamm is available the week ofianuary 7th in Atlanta, where he lives and works. To accommodate your anticipated plan
of coming to Chicago on January       and 11th, we suggested that Mr. Hamm's deposition take place during the
afternoon on January 7th in Atlanta, GA. He is still available that date in Atlanta, GA.

We discussed that Mr. Pope will not be made available for 7 hours, if necessary, on January 11th ifyou begin his
deposition at 2 pm. Rather, should you need additional time, you will need to finish Mr. Pope's deposition on a different
date. You at first suggested January 12. When you realized that date is a Saturday, you suggested Monday, January 14th

January 14, 2019

Juan Carlos Cruz - somewhere in Florida
Craig Lekutis-somewhere in Florida

You intend to serve subpoenas to Mr. Cruz and Mr. Lekutis.

You also stated that you will reserve the right to decide later whether you want to depose Anthony Benyola and Jessica
Wilkening.


                                              Exhibit C
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 2 of 21 PageID #:291
We agreed to make our office available for any depositions that do go forward in Chicago. I also told you that I would
send a court reporter recommendation. primarily use Veritext Court Reporting, and would recommend that you
contact them. Please note, that we will not arrange a court reporter for any of the above referenced depositions, should
they go forward.

I then asked whether you will be available for your deposition as noticed on January gth You said you are not available.
asked for any dates when you are available to be deposed in Chicago. You responded with January 15, 16, 17, and
generally available after that until January 22, 2019. But you said that you refuse to come to Chicago for your
deposition. As I stated on the phone, it is our position that since you filed this lawsuit in Chicago, you are required to
appear in Chicago for your deposition. We had hoped to make that travel as non-burdensome as possible by scheduling
your deposition around the time when you plan to travel to Chicago to depose Mr. Pope and Ms. Rodriguez. Since you
are not available on January 9, 2019, we will send you a revised notice of deposition for your deposition on January 16,
2019 in Chicago, Illinois.

Best regards,
Ryan




Ryan J. Gehbauer
rgehbauer@thompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com
From: Gehbauer, Ryan J.
Sent: Tuesday, December 11, 2018 4:49 PM
To: 'Rufus Brooks' <brooks.rufus@yahoo.com>
Subject: RE: Deposition dates

0k. I'll talk to you this Thursday at 2 pm central.

Thanks



Ryan J. Geh bauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com
From: Rufus Brooks <brooks.rufus@yahoo.com>
Sent: Tuesday, December 11, 2018 4:48 PM
To: Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com>
Subject: Re: Deposition dates
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 3 of 21 PageID #:292

CTS


On Tuesday, December    11, 2018 04:05:01 PM EST,   Rufus Brooks <brooks.rufus@yahoo.com> wrote:


Mr. Gehbauer,

I will call you at your office at 2:00 PM on Thursday, 12-13, 2018.


On Tuesday, December 11,2018 11:06:53 AM EST, Gehbauer, Ryan J. <RGehbauerrthompsoncoburn.com> wrote:



Any time before 4 pm CST this Thursday or Friday.




Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From: Rufus Brooks <brooks.rufusyahoo.com>
Sent:   Tuesday, December 1 1 201 8 1 0:05 AM
                                  ,


To: Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com>
Subject:   Re: Deposition dates



Mr. Gehbauer,




I am available to discuss depositions, please let me know when you are.




Thank you,




Mr. Rufus Brookjs
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 4 of 21 PageID #:293


On Tuesday, December 11, 2018 11:00:54 AM EST, Gehbauer, Ryan J. <RGehbauer(thompsoncoburn.com> wrote:




Let's do Monday, 12/7 for Mr. Hamm in Atlanta, Georgia and we will take your deposition on 12/9 here in
Chicago. We will send you a notice for your deposition later today.



Best,

Ryan




Ryan J. Gehbauer
rqehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, L 60603
www.thompsoncoburn.com


From: Gehbauer, Ryan J.
Sent: Tuesday, December 1 1 201 8 8:44 AM
                              ,


To: 'Rufus Brooks' <brooks. rufusyahoo.com>; Lorenc, Susan M. <SLorencthompsoncoburn.com>
Subject: RE: Deposition dates



Mr. Hamm is available for a deposition in Atlanta, Georgia during the week of the 7th



I am available to discuss any time before 4 pm CST on Thursday and Friday.



Thanks,

Ryan
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 5 of 21 PageID #:294
Ryan J. Gehbauer
rqehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From : Rufus Brooks <brooks. rufus(yahoo.com>
Sent: Tuesday, December 1 1 201 8 7:39 AM
                                 ,

To: Gehbauer, Ryan J. <RGehbauer(ƒthompsoncoburn.com>; Lorenc, Susan M.
<SLorencthompsoncoburn.com>
Subject: Re: Deposition dates



Mr. Gehbauer,




I will take depositions in Chicago on 1-10-2018 and 1-11-2018 starting at 11:00 AM. I would like to have a quick call to
discuss this with you, are you available this week?




Thank you,




Mr. Rufus Brooks




On Monday, December 10, 2018 05:36:22 PM EST, Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com> wrote:




Mr. Brooks,




Kevin Pope is available for a deposition in Chicago, Illinois any day during the weeks of January 7 and January
14, 2019, except for January 17. We are awaiting confirmation on available dates from Ms. Rodriguez, but
anticipate that she can be available some day during those two weeks. We plan to take your deposition when
you travel to Chicago for Mr. Pope's and Ms. Rodgriguez's deposition, and will issue a notice of deposition
once we secure dates that work for you to come to Chicago.
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 6 of 21 PageID #:295
As we discussed before, Jeff Hamm's deposition will need to take place in the Atlanta, GA area. I am awaiting
available dates from Mr. Hamm, and will provide those to you immediately upon receipt.




The last known address for the following former SAC employees who have been disclosed as people who may
have discoverable information are:



Steven Rosenblum

320 Hickory Lane

Schaumburg, IL 60193



Anthony Benyola

2024 E Wildflower Lane

Spokane, WA 99224



Juan Carlos Cruz

444 SE   5th
               Terrace

Pompano Beach, FL 33060



As we have discussed multiple times before, and as the Judge reiterated in his last order, you are to subpoena
these former SAC employees for a deposition.



As we have discussed multiple times before, we do not need to provide you with contact information for former
SAC employees, Nichole Thomas and Jessica Wilkening as neither individual was listed in either party's initial
disclosures or the subject of any written discovery request or response. You will also need to subpoena these
individuals for a deposition.



As we have discussed multiple times before, we will not produce John Anderson or Alan Amundsen for a
deposition as neither individual was listed in either party's initial disclosures or the subject of any written
discovery request or response.



Best regards,
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 7 of 21 PageID #:296
Ryan




Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From: Rufus Brooks <brooks.rufusyahoo.com>
Sent: Monday, December 10, 2018 12:17 FM
To: Gehbauer, Ryan J. <RGehbauer(thompsoncoburn.com>; Lorenc, Susan M.
<SLorenccthompsoncoburn.com>
Subject: Deposition dates



 Mr. Gehbauer,




 Please provide me dates that the

 following list of SAC's employees will

 be available to have their depositions

 taken in Chicago, Il.:

 Steven Rosenbium, Kevin Pope,

 Wanda Rodriguez ,Anthony Benyola,

 Alan Amundsen Josh Anderson,

 Jessica Wilkening, Jeff Hamm Nichole

 Thomas, Juan Carlos Cruz




If anyone listed is no longer an SAC employee, please provide me with the last known contact information that SAC have
for them.




Please note that this is the third request I have made to you for this information. I am sure that you are aware of the
deadline for completing the depositions.
              Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 8 of 21 PageID #:297
Thank you,




Mr. Rufus Brooks




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 9 of 21 PageID #:298


Gehbauer, Ryan J.

From:                              Rufus Brooks <brooks.rufus@yahoo.com>
Sent:                                         December 5, 2018 8:02 PM
                                               Wednesday1




To:                                Gehbauer, Ryan J.
Subject:                           Re: Depositions



Mr. Gehbauer,

Nothing has changed, you have the same deadline, and I will file motion based on today's request "to compel"
on 12-8-2018

Thank you,

Mr. Rufts Brooks


On Wednesday, December 05, 2018 07:03:43 PM EST, Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com> wrote:



Mr. Brooks,



The attached "New Deposition List" is the same as the list you previously sent twice. Our position has not changed since
my November 28, 20 1 8 email (attached) and our phone call later that afternoon.



I am working to secure available dates for Kevin Pope and Wanda Rodriguez, who will be deposed in Chicago, and Jeff
Hamm, who will likely need to be deposed in Atlanta. I am checking with my client to see ifthere are any dates when
Jeff Hamm will be in Chicago before the end ofJanuary. As I stated in the attached email and during our phone call that
same day, these individuals will likely not be available until after the first ofthe year due to personal and professional
travel schedules. This has not changed. Also, I informed you in the attached email and during our November 28 phone
call that we will not produce John Anderson or Alan Amundsen for a deposition since neither individual is listed in either
party's initial disclosures nor referenced in any written discovery request or response. This position also has not changed.



Also as I stated in the attached email and again during our November 28 phone call, I will provide you with last known
contact information of Steve Rosenblum, Juan Carlos Cruz, and Anthony Benyola. We are not obligated to provide any
last known contact information for any other former SAC employees on the attached list.



Finally, am I to conclude from this email that you do not intend to file a motion to transfer venue?
             Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 10 of 21 PageID #:299


Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thomnsoncoburn.com


From: Rufus Brooks <brooks.rufus@yahoo.com>
Sent: Wednesday, December 5, 20 1 8 2:56 PM
To: Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com>; Lorenc, Susan M. <SLorenc@thompsoncoburn.com>
Subject: Depositions



Mr. Gehbauer,




I . From the attached list, please provide me the dates that SAC's current employees will be available for a deposition in Chicago, ILL.




2. From the attached list, please provide me the last contact information for all ofSAC's former employees.




Please provide this information before 5:00 PM, December 7, 2018.




Thank you,




Mr. Rufus Brooks



CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.



Mr. Brooks,



I wanted to clarify my email below and SAC's position with respect to your intention to depose the individuals on the
attached list, which may alleviate any need for a call this afternoon.
             Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 11 of 21 PageID #:300
1.  Steven Rosenbium, Anthony Benyola, and Juan Carlos Cruz are former employees of SAC who were disclosed in
SAC's initial disclosures. Therefore, we will provide last known addresses for these individuals.

2.    We are working on securing dates for Jeff Hamm and Kevin Pope, whom you have noticed for a
deposition. However, due to their upcoming travel schedules, their depositions likely will have to be after the first of the
year. Please provide us with dates in January when you are available to travel to Chicago for Mr. Pope's deposition and
Atlanta for Mr. Hamm's deposition.

3.     You must actually serve a notice of deposition for current SAC employee, Wanda Rodriguez.

4.    We will not produce John Anderson and Alan Amundsen for a deposition since neither individual is listed in either
party's initial disclosures nor referenced in any written discovery request or response.

5.    We will not produce for a deposition, nor provide any last known address for former SAC employees, Jessica
Wilkening, Ashley La Folette, and Nichole Thomas as these individuals are not disclosed in either party's initial
disclosures, nor the subject ofany written discovery request or response.

6.    Craig Lekutis has never been an employee of SAC, so SAC has no contact information for him. Mr. Lekutis has
also not been disclosed by either party as an individual who may have discoverable information, nor has he been the
subject ofany written discoveiy request or response. Therefore, SAC does not agree to any deposition ofMr. Lekutis.



Ifyou still feel you need to have a call this afternoon, I remain available at 4 pm CST.



Regards,

Ryan




Ryan J. Cehbauer
rgehbauerthompsoncoburn.com
P: 3 12.5 80.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From: Gehbauer, Ryan J.
Sent: Monday,November26, 2018 10:17 AM
To: 'Rufus Brooks' <brooks.rufus@yahoo.com>; Lorenc, Susan M. <SLorenc@thompsoncoburn.com>
Subject: RE: Depositions



Mr. Brooks, we will provide you with available dates for JeffHamm and Kevin Pope, who are still employed by SAC and
who you have noticed for a deposition. Wanda Rodriguez, John Anderson and Alan Amundsen are also still employed by
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 12 of 21 PageID #:301
SAC, but we have not received any notice of deposition for them. Also, before making Mr. Anderson and Mr. Amundsen
available for a deposition, I would like to know what discoverable information you think they have as neither party
identified them in their 26(a)(1) disclosures as having discoverable information, nor has either individual been the subject
ofwritten discovery. The remaining individuals on your attached list are not employees ofSAC. As noted in Judge
Chang's November 20thi order, you must subpoena these individuals for their deposition. We cannot produce any of these
non-employees for a deposition, and we need not, and cannot, provide their last known address.



Best,

Ryan




Ryan J. Gehbauer
rgehbauer(flthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From: Rufus Brooks <brooks.rufus@yahoo.com>
Sent: Sunday, November 25, 201 8 7:24 PM
To: Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com>; Lorenc, Susan M. <SLorenc@thompsoncoburn.com>;
Bersche, Bernadette M. <BBerschethompsoncoburn.com>
Subject: Re: Depositions



Did you get the attachments? Let me know, we need to move fast with this, there is not much time you know.




On Friday, November23, 2018 11:42:56 AM EST, Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com> wrote:




There's no attachment.

Sent from my iPhone


On Nov 23, 20 1 8, at 1 0:37 AM, Rufus Brooks <brooks.rufus(vahoo.com> wrote:

         Mr. Gehbauer,
              Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 13 of 21 PageID #:302


            Please provide me a date in the month of December, 2018 for the taking of depositions for the attached list of SACs
            employees. If anyone on the list is no longer an employee of SAC, please provide with the last known address and
            telephone number.




            Thank you,




            Mr. Rufus Brooks




CONRDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use ofthe intended recipient and may contain privileged, confidential
or other legally protected information. Ifyou are not the intended recipient. please destroy all copies without reading or disclosing their contents and noti& the sender ofthe error
by reply e-mail.
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 14 of 21 PageID #:303


Gehbauer, Ryan J.

From:                              Gehbauer, Ryan J.
Sent:                              Wednesday, November 28, 2018 4:52 PM
To:                                'Rufus Brooks'
Cc:                                Lorenc, Susan M.
Subject:                           RE: Depositions



Mr. Brooks,

To memorialize the call we just had, here is what was discussed:

      1. We are working with our client to provide dates for Kevin Pope, Jeff Hamm, and Wanda Rodriguez. You
         understand that you will need to serve a notice of deposition for Wanda Rodriguez before deposing her. lt is our
         position that Kevin Pope and Wanda Rodriguez will be deposed in Chicago, and Jeff Hamm, as of now, will be
         deposed in Atlanta, where he lives and works. lt is your position that these three individuals will be deposed in
         Chicago, because you filed this lawsuit in Chicago.
      2. As stated in my email, we will provide the last known address for Steven Rosenblum, Anthony Benyola, and Juan
         Carlos Cruz. lt is our position that we are not obligated to provide the last known address of a former employee
         who has not been identified in either party's 26(a)(1) disclosures or in written discovery. You disagree with this
         position.
      3. You are going to serve Craig Lekutis with a subpoena for his deposition to take place in Florida, because that is
         where he lives. You know that you are to serve me with a copy of that subpoena.
      4. You plan to write a letterto the Judge addressing the issues with which we do not agree, and will also file a
         motion to transfer venue to Orlando, Florida.

If I have misstated anything, please let me know.

Best,
Rya n




Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com
From: Rufus Brooks <brooks.rufus@yahoo.com>
Sent: Wednesday, November 28, 2018 3:30 PM
To: Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com>
Subject: Re: Depositions

In that case, leave the time at 4.


On Wednesday, November 28, 201 8 03:54:43 PM EST, Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com> wrote:
            Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 15 of 21 PageID #:304



0k. Call my office then. I do, however, have a hard stop at 5 pm CST today.




Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, L 60603
www.thompsoncoburn.com


From: Rufus Brooks <brooks.rufuscyahoo.com>
Sent: Wednesday, November 28, 201 8 2:53 PM
To: Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com>
Cc: Lorenc, Susan M. <SLorencthompsoncoburn.com>
Subject: Re: Depositions



Mr. Ryan,




We will still need to have the call today, please change to time to 4:30 CST.




on Wednesday, November 28, 201 8 02:32:26 PM EST, Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com> wrote:




Mr. Brooks,



I wanted to clarify my email below and SAC's position with respect to your intention to depose the individuals
on the attached list, which may alleviate any need for a call this afternoon.
          Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 16 of 21 PageID #:305
1.    Steven Rosenblum, Anthony Benyola, and Juan Carlos Cruz are former employees of SAC who were
disclosed in SAC's initial disclosures. Therefore, we will provide last known addresses for these individuals.

2.     We are working on securing dates for Jeff Hamm and Kevin Pope, whom you have noticed for a
deposition. However, due to their upcoming travel schedules, their depositions likely will have to be after the
first of the year. Please provide us with dates in January when you are available to travel to Chicago for Mr.
Pope's deposition and Atlanta for Mr. Hamm's deposition.

3.     You must actually serve a notice of deposition for current SAC employee, Wanda Rodriguez.

4.     We will not produce John Anderson and Alan Amundsen for a deposition since neither individual is listed
in either party's initial disclosures nor referenced in any written discovery request or response.

5.    We will not produce for a deposition, nor provide any last known address for former SAC employees,
Jessica Wilkening, Ashley La Folette, and Nichole Thomas as these individuals are not disclosed in either
party's initial disclosures, nor the subject of any written discovery request or response.

6.   Craig Lekutis has never been an employee of SAC, so SAC has no contact information for him. Mr.
Lekutis has also not been disclosed by either party as an individual who may have discoverable information,
nor has he been the subject of any written discovery request or response. Therefore, SAC does not agree to
any deposition of Mr. Lekutis.



If you still feel you need to have a call this afternoon, I remain available at 4 pm CST.



Regards,

Ryan




Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From: Gehbauer, Ryan J.
Sent: Monday, November26, 2018 10:17AM
To: 'Rufus Brooks' <brooks.rufuscyahoo.com>; Lorenc, Susan M. <SLorenc(thompsoncoburn.com>
Subject: RE: Depositions
          Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 17 of 21 PageID #:306
Mr. Brooks, we will provide you with available dates for Jeff Hamm and Kevin Pope, who are still employed by
SAC and who you have noticed for a deposition. Wanda Rodriguez, John Anderson and Alan Amundsen are
also still employed by SAC, but we have not received any notice of deposition for them. Also, before making
Mr. Anderson and Mr. Amundsen available for a deposition, I would like to know what discoverable information
you think they have as neither party identified them in their 26(a)(1) disclosures as having discoverable
information, nor has either individual been the subject of written discovery. The remaining individuals on your
attached list are not employees of SAC. As noted in Judge Chang's November 20th order, you must subpoena
these individuals for their deposition. We cannot produce any of these non-employees for a deposition, and
we need not, and cannot, provide their last known address.



Best,

Ryan




Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com


From: Rufus Brooks <brooks.rufusyahoo.com>
Sent: Sunday, November 25, 201 8 7:24 PM
To: Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com>; Lorenc, Susan M.
<SLorenccthompsoncoburn.com>; Bersche, Bernadette M. <BBerschethompsoncoburn.com>
Subject: Re: Depositions



Did you get the attachments? Let me know, we need to move fast with this, there is not much time you know.




On Friday, November   23, 201 8 1 1 :42:56 AM EST,   Gehbauer, Ryan J. <RGehbauer(thomsoncoburn.com> wrote:




There's no attachment.

Sent from my iPhone
             Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 18 of 21 PageID #:307

On Nov 23, 2018, at 10:37 AM, Rufus Brooks <brooks.rufusyahoo.com> wrote:

           Mr. Gehbauer,




           Please provide me a date in the month of December, 2018 for the taking of depositions for the attached
           list of SAC's employees. If anyone on the list is no longer an employee of SAC, please provide with the
           last known address and telephone number.




           Thank you,




           Mr. Rufus Brooks




CONFiDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and may contain
privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies without reading or disclosing their
contents and notify the sender of the error by reply e-mail.
           Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 19 of 21 PageID #:308


Gehbauer, Ryan J.

From:                              Gehbauer, Ryan J.
Sent:                              Monday, November 26, 2018 4:49 PM
To:                                Rufus Brooks
Subject:                           RE: Depositions



Mr. Brooks,

You stated in your email that you want to discuss depositions for the attached list of SAC's employees or former
employees. That is a very broad request, and a subject we have discussed previously (including the below email
exchange). I thought it may be helpful for you to narrow the scope of what you would like to discuss so that we can
have a productive and efficient conversation. lfyou will not, or cannot, do so, that's fine. I am not available tomorrow,
but can be available any time on Wednesday after 11 am CST; Thursday before 3:30 PM; or Friday after 11 am.

i assume that you would like to discuss, as least in part, the reasons you would like to.depose John Anderson and Alan
Amundsen, as I have requested below. I may not have dates for Mr. Pope and Mr. Hamm by the time we discuss this
week. But as I state below, I have requested these dates.

Best,
Rya n


Ryan J. Gehbauer
rgehbauerthompsoncoburn.com
P: 312.580.5033
F: 312.580.2201
M: 773.841.8726

Thompson Coburn LLP
55 East Monroe Street
37th Floor
Chicago, IL 60603
www.thompsoncoburn.com
From: Rufus Brooks <brooks.rufus@yahoo.com>
Sent: Monday, November 26, 2018 4:12 PM
To: Gehbauer, Ryan J. <RGehbauer@thompsoncoburn.com>
Subject: Re: Depositions

Mr. Gehbauer,

I have stated in my e-mail what we need to discuss, if you do not wish to discuss it, please state why
and we can move to the next level.

Thank you,

Rufus Brooks


On Monday, November26, 2018 05:03:11 PM EST, Gehbauer, Ryan J. <RGehbauerthomrsoncoburn.com> wrote:


What specifically would you like to discuss?
          Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 20 of 21 PageID #:309
Sent from my -Phone

On Nov   26, 2018,   at 3:58 PM, Rufus Brooks <brooks.rufusyahoo.com> wrote:

         Mr. Gehbauer,

         I would like to arrange a call to discuss depositions for the attached list of SAC's
         employees or former employees. I am available all day tomorrow please let me know
         the time.

         Thank you,

         Mr. Rufus Brooks


         On Monday, November26, 2018 11:17:29AM EST, Gehbauer, Ryan J.
         <RGehbauerthompsoncoburn.com> wrote:



         Mr. Brooks, we will provide you with available dates for Jeff Hamm and Kevin Pope, who are still
         employed by SAC and who you have noticed for a deposition. Wanda Rodriguez, John
         Anderson and Alan Amundsen are also still employed by SAC, but we have not received any
         notice of deposition for them. Also, before making Mr. Anderson and Mr. Amundsen available
         for a deposition, I would like to know what discoverable information you think they have as
         neither party identified them in their 26(a)(1) disclosures as having discoverable information, nor
         has either individual been the subject of written discovery. The remaining individuals on your
         attached list are not employees of SAC. As noted in Judge Chang's November 20th order, you
         must subpoena these individuals for their deposition. We cannot produce any of these non-
         employees for a deposition, and we need not, and cannot, provide their last known address.



         Best,

         Ryan




         Ryan J. Gehbauer
         rqehbauerthompsoncoburn.com
         P: 312.580.5033
         F: 312.580.2201
         M: 773.841.8726

         Thompson coburn LLP
         55 East Monroe Street
         37th Floor
         Chicago, IL 60603
         www.thompsoncoburn.com


         From: Rufus Brooks <brooks.rufusyahoo.com>
         Sent: Sunday, November 25, 2018 7:24 PM
         To: Gehbauer, Ryan J. <RGehbauerthompsoncoburn.com>; Lorenc, Susan M.
         <SLorenctthompsoncoburn.com>; Bersche, Bernadette M.
  Case: 1:18-cv-03472 Document #: 27-3 Filed: 01/04/19 Page 21 of 21 PageID #:310
<BBerschethompsoncoburn.com>
Subject: Re: Depositions



Did you get the attachments? Let me know, we need to move fast with this, there is not much time you
know.




On Friday, November 23, 2018 11:42:56 AM EST, Gehbauer, Ryan J.
<RGehbauerthompsoncoburn.com> wrote:




There's no attachment.

Sent from my iPhone


On Nov 23, 2018, at 10:37 AM, Rufus Brooks <brooks.rufus(yahoo.com> wrote:

           Mr. Gehbauer,




          Please provide me a date in the month of December, 201 8 for the taking of depositions
          for the attached list of SAC's employees. If anyone on the list is no longer an employee of
          SAC, please provide with the last known address and telephone number.




          Thank you,




           Mr. Rufus Brooks




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and
may contain privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies
without reading or disclosing their contents and notify the sender of the error by reply e-mail.




CONFIDENTIALITY NOTE: This message and any attachments are from a law firm. They are solely for the use of the intended recipient and
may contain privileged, confidential or other legally protected information. If you are not the intended recipient, please destroy all copies
without reading or disclosing their contents and notify the sender of the error by reply e-mail.


<Deposition list.pdf>
